—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered November 1, 1991, convicting defendant, after jury trial, of attempted assault in the first degree and criminal possession of a weapon in the second degree and sentencing him, in absentia, to concurrent terms of 3 to 6 years and 6 to 12 years, respectively, unanimously affirmed.
By intentionally absenting himself from the courtroom during deliberations, defendant forfeited his right to be present (People v Sanchez, 65 NY2d 436). The trial court made reasonable efforts to locate defendant and waited more than an hour before taking the verdict (People v Rodriguez, 174 AD2d 405, lv denied 78 NY2d 1080).
Contrary to defendant’s contention, the spent shell casing, promptly recovered at the scene of the alleged shooting, was sufficiently connected with defendant to be relevant to an issue in the case and was properly admitted (People v Gonzalez, 193 AD2d 360, 361). Concur—Murphy, P. J., Rosenberger, Kupferman, Ross and Tom, JJ.